DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 January 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
“the middle” in lines 29 and 41 should be “a middle” for further clarity.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: "an excitation light generating section," "a laser light output section," "a laser light scanning section," "a distance measurement light emitting section," and "a merging mechanism" in claim 1 and its respective dependent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
“an excitation light generating section” is being interpreted as a laser diode array (or bar) that oscillates laser light according to a drive current from a controller [70-74]; 
“a laser light output section” is being interpreted as a laser oscillator having a Q switch for pulse oscillation and a rod-shaped Nd:YVO4 (yttrium vanadate) laser medium to emit laser light at a wavelength near 1064 nm [101-107];
“a laser light scanning section” is being interpreted as a biaxial Galvano scanner [152-153];
“a distance measuring light emitting section” is being interpreted as a light source emitting light to measure distance from the device to the workpiece [177-180];
“a merging mechanism” is being interpreted as dichroic mirror [123-126].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 and 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, “distance measurement light” in lines 7-8 lacks antecedent basis and should be “the distance measurement light” since it was mentioned before in clam 1. 
Claim 6 is rejected for its dependency on claim 5. 
Regarding claim 10, “the same height” in line 9 lacks antecedent basis and should be “a same height.”
Regarding claim 11, “distance measurement light” in lines 8-9 lacks antecedent basis and should be “the distance measurement light” since it was mentioned before in clam 1.
Regarding claim 12, “distance measurement light” in line 4 lacks antecedent basis and should be “the distance measurement light” since it was mentioned before in clam 1.
Claims 13-14 are rejected for their dependency on claim 12. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (USPGPub 20090154504 A1) in view of Igasaki et al. (USPGPub 20190126393 A1), Tanimoto et al. (U.S. Patent No. 4769523 A), and Metzler et al. (USPGPub 20150029489 A1).
Regarding claim 1, Sato teaches a laser processing apparatus including an excitation light generating section (6) which generates excitation light (see figure 1, laser excitation portion 6; ¶5, The laser control portion 1 includes a laser excitation portion 6 which generates excitation light; and see ¶67 for further details), a laser light output section (2) which generates laser light based on the excitation light generated by the excitation light generating section (6) and emits the laser light (see figure 1, laser output portion 2; ¶68, The laser output portion 2 includes a laser oscillation portion 50. The laser oscillation portion 50 which generates laser light L includes the laser medium 8, an output mirror and a total reflection mirror which are placed oppositely to each other with a predetermined distance interposed therebetween along the optical path of the light emitted through stimulated emission from the laser medium 8, an aperture placed therebetween, a Q switch 19 and the like; and ¶69, an Nd: YVO.sub.4 crystal with a rod shape is employed as the laser medium 8), a laser light scanning section (9) which irradiates a workpiece (WK) with the laser light emitted from the laser light output section (2) and scans the laser light emitted from the laser light output section (2) on a surface of the workpiece (WK) (see figure 1, laser-light scanning portion 9; and ¶6, The laser-light scanning portion 9 includes X-axis and Y-axis scanners 14a and 14b constituting a pair of Galvano mirrors, and Galvano motors 51a and 51b for rotating the Galvano mirrors secured to respective rotational shafts. The X-axis and Y-axis scanners 14a and 14b are placed such that they take attitudes which are orthogonal to each other, as illustrated in FIG. 23, which enables scanning the laser light by reflecting it in the X direction and the Y direction), and a housing (150) in which at least the laser light output section (2) and the laser light scanning section (9) are provided (see figure 10, laser processing apparatus 100 having a housing 150 containing all but the controller 1A; ¶62, The laser processing apparatus 100 illustrated in the figure includes a laser control portion 1, a laser output portion 2 and an input portion 3; and see ¶85 for further details). However, Sato fails to explicitly teach wherein the laser processing apparatus includes a distance measurement light emitting section which is provided in the housing and emits distance measurement light for measuring a distance from the laser processing apparatus to the surface of the workpiece, a pair of light receiving elements which receives the distance measurement light emitted from the distance measurement light emitting section and reflected by the workpiece, optical axes of the pair of light receiving elements being arranged  inside the housing so as to sandwich an optical axis of the distance measurement light emitting section, a distance measuring section which measures a distance from the laser processing apparatus to the surface of the workpiece by a triangulation method based on a light receiving position of the distance measurement light in the pair of light receiving elements, a merging mechanism which is provided in the middle of an optical path from the laser light output section to the laser light scanning section in the housing, guides the distance measurement light emitted from the distance measurement light emitting section to the workpiece via the laser light scanning section by merging the distance measurement light into the optical path, and guides the distance measurement light reflected by the workpiece and returning to the laser light scanning section to the pair of light receiving elements, and a light receiving lens which is arranged inside the housing such that each of the optical axes of the pair of light receiving elements passes through the light receiving lens, and is arranged in the middle of an optical path connecting the merging mechanism and the pair of light receiving elements, and condenses the distance measurement light that has been reflected by the workpiece and has passed through the merging mechanism on  respective light receiving surfaces of the pair of light receiving elements.
However, Igasaki teaches wherein the laser processing apparatus includes a distance measurement light emitting section (450) which is provided in the housing (210) and emits distance measurement light for measuring a distance from the laser processing apparatus to the surface of the workpiece (1) (see figure 13, distance measurement sensors 450; and ¶82, Each of the distance measurement sensors 450 acquires displacement data of the laser light entrance surface of the object 1 by emitting distance measurement light (for example, laser light) to the laser light entrance surface of the object 1 supported by the support table 230 (see FIG. 7) and detecting the distance measurement light reflected by the laser light entrance surface), a pair of light receiving elements (450) which receives the distance measurement light emitted from the distance measurement light emitting section (450) and reflected by the workpiece (1) (see figure 13, distance measurement sensors 450; and ¶82, Each of the distance measurement sensors 450 acquires displacement data of the laser light entrance surface of the object 1 by emitting distance measurement light (for example, laser light) to the laser light entrance surface of the object 1 supported by the support table 230 (see FIG. 7) and detecting the distance measurement light reflected by the laser light entrance surface), a distance measuring section (450) which measures a distance from the laser processing apparatus to the surface of the workpiece (1) by a triangulation method based on a light receiving position of the distance measurement light in the pair of light receiving elements (450) (see figure 13, distance measurement sensors 450; and ¶82, The distance measurement sensor 450 can use a sensor of a triangulation method). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato to incorporate the teachings of Igasaki to further include a distance measurement system because various types of external devices 190 can be connected to the controller 1A, as required. For example, it is possible to install an image recognition device such as an image sensor for determining the type, the position and the like of the work being transferred through the line [and] a distance measurement device such as a displacement meter for acquiring information about the distance between the work and the marking head 150 (Sato ¶86) in order to determine the distance between the device and work surface and adjust the lenses for the to keep the distance constant (Igasaki ¶83). However, the combination fails to explicitly teach wherein optical axes of the pair of light receiving elements being arranged  inside the housing so as to sandwich an optical axis of the distance measurement light emitting section, a merging mechanism which is provided in the middle of an optical path from the laser light output section to the laser light scanning section in the housing, guides the distance measurement light emitted from the distance measurement light emitting section to the workpiece via the laser light scanning section by merging the distance measurement light into the optical path, and guides the distance measurement light reflected by the workpiece and returning to the laser light scanning section to the pair of light receiving elements, and a light receiving lens which is arranged inside the housing such that each of the optical axes of the pair of light receiving elements passes through the light receiving lens, and is arranged in the middle of an optical path connecting the merging mechanism and the pair of light receiving elements, and condenses the distance measurement light that has been reflected by the workpiece and has passed through the merging mechanism on  respective light receiving surfaces of the pair of light receiving elements.
However, Tanimoto teaches wherein optical axes (Da/Db) of the pair of light receiving elements (52) being arranged inside the housing (11/100) so as to sandwich an optical axis of the distance measurement light emitting section (51) (see figure 9, scattered light beams Da and Db sandwiching the laser beam emitted from laser oscillator 51; and col. 8, lines 66-68, col. 9, lines 1-2, the distance between the marks Xm and Xn and the distance between the marks Ym and Yn are first measured. The laser beam from the laser oscillator 51 and the detector 52 are utilized for this measurement). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sato and Igasaki to incorporate the teachings of Tanimoto to further include the reflected light sandwiching the emitted light in order to prevent the beams of light from colliding. However, the combination fails to explicitly teach a merging mechanism which is provided in the middle of an optical path from the laser light output section to the laser light scanning section in the housing, guides the distance measurement light emitted from the distance measurement light emitting section to the workpiece via the laser light scanning section by merging the distance measurement light into the optical path, and guides the distance measurement light reflected by the workpiece and returning to the laser light scanning section to the pair of light receiving elements, and a light receiving lens which is arranged inside the housing such that each of the optical axes of the pair of light receiving elements passes through the light receiving lens, and is arranged in the middle of an optical path connecting the merging mechanism and the pair of light receiving elements, and condenses the distance measurement light that has been reflected by the workpiece and has passed through the merging mechanism on  respective light receiving surfaces of the pair of light receiving elements.
However, Metzler teaches a merging mechanism (92) which is provided in the middle of an optical path from the laser light output section (96) to the laser light scanning section (30) in the housing (20), guides the distance measurement light emitted from the distance measurement light emitting section (81) to the workpiece via the laser light scanning section (30) by merging the distance measurement light into the optical path, and guides the distance measurement light reflected by the workpiece and returning to the laser light scanning section to the light receiving element (82) (see figure 6c, dichroic mirror 92 (i.e. merging mechanism), laser transmission unit 81, second laser transmission unit 96; ¶94, The laser transmission unit 81 of a distance measurement module emits a laser beam 55, which is guided through a first deflection mirror 91 (dichroic beam splitter) in a manner slightly expanded by a positive lens element 90 and which is incident on a second deflection mirror 92 (note that the deflection mirror is being defined as a dichroic splitter); ¶95, After the beam 55 is reflected on the object, this beam 56b is directed through the rotatable beam deflection unit and, via the third deflection mirror 85, through the main lens 93 to a further, spectrally selective mirror 94. From there, the beam 56b is reflected at the second deflection mirror 92 and, from there, directed onward onto the laser reception unit 82; and ¶96, The image field 56a of the sensor 88 is likewise guided via the beam deflection unit), and a light receiving lens (93) which is arranged inside the housing (20) such that the optical axis of the light receiving element (82) passes through the light receiving lens (93), and is arranged in the middle of an optical path connecting the merging mechanism (92) and the light receiving element (82), and condenses the distance measurement light that has been reflected by the workpiece and has passed through the merging mechanism (92) on respective light receiving surfaces of the light receiving element (82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sato, Igasaki, and Tanimoto to incorporate the teachings of Metzler to further include a merging mechanism and a receiving lens in the light paths to merge the light paths together in order to decrease the size of the overall device, allowing for easy integration into other devices, and to allow for easier user handling; and to condense light towards the light receiving element, allowing for a stronger signal to be picked up. 
Regarding claim 3, Sato as modified by Igasaki, Tanimoto, and Metzler teaches the laser processing apparatus according to claim 1, wherein the pair of light receiving elements (Tanimoto 52) is arranged in a direction orthogonal to the optical axis of the distance measurement light emitting section (Tanimoto 51) (Tanimoto, see figure 9, light detecting elements 52 arranged orthogonally to the optical axis of laser oscillator 51).
Regarding claim 10, Sato as modified by Igasaki, Tanimoto, and Metzler teaches the laser processing apparatus according to claim 1, wherein the housing (Metzler 20) includes a bottom plate (Metzler 10) positioned at least below the laser light scanning section (Metzler 30), the merging mechanism (Metzler 92), the pair of light receiving elements (Tanimoto 52 | Metzler 82), and the light receiving lens (Metzler 93) (Metzler, see figure 3, base 10 on which the imaging system 50 (in figure 6c) is fixed), and the laser light scanning section (Metzler 30), the merging mechanism (Metzler 92), the light receiving lens (Metzler 93), and the pair of light receiving elements (Tanimoto 52 | Metzler 82) are arranged at substantially the same height when viewed from the bottom plate (Metzler 10) (Metzler, see figure 3, base 10 on which the imaging system 50 (in figure 6c) is fixed).
Regarding claim 11, Sato as modified by Igasaki, Tanimoto, and Metzler teaches the laser processing apparatus according to claim 1, wherein the laser light scanning section (Sato 9) includes a first scanner (Sato 14a) that scans the laser light emitted from the laser light output section (Sato 2) in a first direction, and a second scanner (Sato 14b) that scans the laser light scanned by the first scanner in a second direction substantially orthogonal to the first direction (Sato, see figure 1, laser-light scanning portion 9; and ¶6, The laser-light scanning portion 9 includes X-axis and Y-axis scanners 14a and 14b constituting a pair of Galvano mirrors, and Galvano motors 51a and 51b for rotating the Galvano mirrors secured to respective rotational shafts. The X-axis and Y-axis scanners 14a and 14b are placed such that they take attitudes which are orthogonal to each other, as illustrated in FIG. 23, which enables scanning the laser light by reflecting it in the X direction and the Y direction), the pair of light receiving elements (Metzler 82/88) receives distance measurement light reflected by the workpiece and reflected by the first scanner and the second scanner (Sato 9 | Metzler 30) (Metzler, see figure 3, light is reflected back from the environment to imaging system 50 (shown in figure 6c)), the pair of light receiving elements (Metzler 82/88) is arranged such that their relative positional relations with the first scanner and the second scanner (Sato 9 | Metzler 30) are different from each other (Metzler, see figures 3 and 6c, light receivers 82 and 88 (located in imaging system 50) located in different positions relative to the scanner 30 with motor), and the distance measuring section (Igasaki 450) measures, when distance measurement light has been received by at least one of the pair of light receiving elements (Igasaki 450), the distance from the laser processing apparatus to the surface of the workpiece (Igasaki 1) based on a light receiving position of the distance measurement light (Igasaki, see figure 13, distance measurement sensors 450; and ¶82, The distance measurement sensor 450 can use a sensor of a triangulation method).

Claims 2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (USPGPub 20090154504 A1) in view of Igasaki et al. (USPGPub 20190126393 A1), Tanimoto et al. (U.S. Patent No. 4769523 A), and Metzler et al. (USPGPub 20150029489 A1) as applied to claim 1 above, and further in view of Suzuki et al. (USPGPub  20150002638 A1).
Regarding claim 2, Sato as modified by Igasaki, Tanimoto, and Metzler teaches a merging mechanism (Metzler 92), a pair of light receiving elements (Tanimoto 52 | Metzler 82), and a distance measuring light emitting section (Metzler 81). However, the combination fails to explicitly teach wherein an optical path length from the merging mechanism to the pair of light receiving elements is longer than an optical path length from the merging mechanism to the distance measurement light emitting section.
However, Suzuki teaches wherein an optical path length from the merging mechanism (228) to the light receiving element (224) is longer than an optical path length from the merging mechanism (228) to the distance measurement light emitting section (221B) (see figure 12, light emitter 221B optically closer to dichroic mirror 228 than light receiver 224).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sato, Igasaki, Tanimoto, and Metzler to incorporate the teachings of Suzuki to have the merging element closer to the emitter because rearranging these parts does not affect the function of the device (see MPEP 2144.04 (VI) (C)). 
Regarding claim 4, Sato as modified by Igasaki, Tanimoto, and Metzler teaches a distance measurement light emitting section (Igasaki 450) and a light receiving lens (Metzler 93). However, the combination fails to explicitly teach wherein the distance measurement light emitting section includes a light projecting lens which is provided between the pair of light receiving elements and the light receiving lens and is arranged such that the optical axis of the distance measurement light emitting section passes through the light projecting lens.
However, Suzuki teaches wherein the distance measurement light emitting section (21) includes a light projecting lens (23) which is provided between the pair of light receiving elements (11A/11B) and the light receiving lens (13A/13B) and is arranged such that the optical axis of the distance measurement light emitting section (21) passes through the light projecting lens (23) (see figure 1, light source 21 emitting light through light projecting lens 23 which is located between camera lenses (i.e. light receiving lenses) 13A and 13B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sato, Igasaki, Tanimoto, and Metzler to incorporate the teachings of Suzuki to further include a light projecting lens in order to spread the emitted light out to cover more of the workpiece, allowing more scattered/reflected light to reach the detectors, allowing for a more efficient device.
Regarding claim 7, Sato as modified by Igasaki, Tanimoto, and Metzler teaches the laser processing apparatus according to claim 1, wherein the light receiving lens includes a pair of light receiving lenses (Igasaki 482) (Igasaki, see figure 13, lenses 482). However, the combination fails to explicitly teach wherein an optical axis of one of the pair of light receiving lenses  passes through one of the pair of light receiving elements, and an optical axis of the other of the pair of light receiving lenses passes through the other of the pair of light receiving elements.
However, Suzuki teaches wherein an optical axis of one of the pair of light receiving lenses (13A) passes through one of the pair of light receiving elements (11A) (see figure 1, the optical axis passing through lenses 13A pass through image sensor 11A), and an optical axis of the other of the pair of light receiving lenses (13B) passes through the other of the pair of light receiving elements (11B) (see figure 1, the optical axis passing through lenses 13B pass through image sensor 11B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sato, Igasaki, Tanimoto, and Metzler to incorporate the teachings of Suzuki to include separate lenses for each light receiver in order to better focus reflected light onto the receivers, allowing for higher quality data.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (USPGPub 20090154504 A1) in view of Igasaki et al. (USPGPub 20190126393 A1), Tanimoto et al. (U.S. Patent No. 4769523 A), and Metzler et al. (USPGPub 20150029489 A1) as applied to claim 1 above, and further in view of Kotani et al. (U.S. Patent No. 5386263 A).
Regarding claim 12, Sato as modified by Igasaki, Tanimoto, and Metzler teaches a distance measurement light emitting section (Igasaki 450). However, the combination fails to explicitly teach wherein the distance measurement light emitting section emits distance measurement light a plurality of times with respect to a peripheral portion of a measurement position on the workpiece, the distance measuring section measures a distance from the laser processing apparatus to the peripheral portion a plurality of times based on each reflected light of the distance measurement light that has been emitted a plurality of times, and the distance measuring section estimates a distance from the laser processing apparatus to the measurement position based on the distances from the laser processing apparatus to the peripheral portion that have been measured a plurality of times. 
However, Kotani teaches wherein the distance measurement light emitting section emits distance measurement light a plurality of times with respect to a peripheral portion of a measurement position on the workpiece (abstract, a selected LED emits light at least once. In the rangefinding procedure, it emits light a plurality of times; and col. 2, lines 30-35, there are multibeam type rangefinding devices wherein light is projected toward not only the central area of a photographic scene or frame but also peripheral areas, thereby to measure a plurality of distances for the object), the distance measuring section measures a distance from the laser processing apparatus to the peripheral portion a plurality of times based on each reflected light of the distance measurement light that has been emitted a plurality of times (col. 2, lines 30-35, there are multibeam type rangefinding devices wherein light is projected toward not only the central area of a photographic scene or frame but also peripheral areas, thereby to measure a plurality of distances for the object), and the distance measuring section estimates a distance from the laser processing apparatus to the measurement position based on the distances from the laser processing apparatus to the peripheral portion that have been measured a plurality of times (col. 2, lines 30-35, there are multibeam type rangefinding devices wherein light is projected toward not only the central area of a photographic scene or frame but also peripheral areas, thereby to measure a plurality of distances for the object).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sato, Igasaki, Tanimoto, and Metzler to incorporate the teachings of Kotani to further include a plurality of light pulses emitted as well as measurement of the peripheral because it is possible to correctly measure the distance to a measurement point with a high probability that the main object has been located (Kotani, col. 4, lines 14-20). 

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art of record individually or combined fails to teach the laser processing apparatus according to claim 1 as claimed, more specifically in combination with wherein a main surface of the light receiving lens and the respective light receiving surfaces of the pair of light receiving elements are arranged so as not to follow Scheimpflug principle.
Claim 9 is objected to for its dependency on claim 8. 

Claims 5-6 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the prior art of record individually or combined fails to teach the laser processing apparatus according to claims 4 and 1 as claimed, wherein a support base extending along the optical axis of the distance measurement light emitting section is provided in the housing, the distance measurement light emitting section includes a distance measurement light source which emits distance measurement light to be condensed by the light projecting lens, and more specifically in combination with the distance measurement light source and the light projecting lens are both fixed via the support base.
Claim 6 rejected because of its dependency on claim 5.
Regarding claim 13, the prior art of record individually or combined fails to teach the laser processing apparatus according to claims 12 and 1 as claimed, more specifically in combination with wherein the distance measuring section estimates the distance from the laser processing apparatus to the measurement position by extracting at least a part of the distances from the laser processing apparatus to the peripheral portion that have been measured a plurality of times, and determines a probability of a measurement value based on a ratio of the extracted distances.
Claim 14 is rejected for its dependency on claim 13. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878                                                                                                                                                                                                        
/JENNIFER D BENNETT/Examiner, Art Unit 2878